


110 HR 1680 : Secure Handling of Ammonium Nitrate

U.S. House of Representatives
2007-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1680
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 24, 2007
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To authorize the Secretary of Homeland
		  Security to regulate the sale of ammonium nitrate to prevent and deter the
		  acquisition of ammonium nitrate by terrorists, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Handling of Ammonium Nitrate
			 Act of 2007.
		2.Secure handling
			 of ammonium nitrate
			(a)In
			 generalTitle VIII of the Homeland Security Act of 2002 (6 U.S.C.
			 361 et seq.) is amended by adding at the end the following new subtitle:
				
					JSecure Handling of
				Ammonium Nitrate
						899A.DefinitionsIn this subtitle, the following definitions
				apply:
							(1)The term
				ammonium nitrate means—
								(A)solid ammonium
				nitrate that is chiefly the ammonium salt of nitric acid and contains not less
				than 33 percent nitrogen by weight; and
								(B)any mixture
				containing a percentage of ammonium nitrate that is equal to or greater than
				the percentage determined by the Secretary under section 899B(b).
								(2)The term
				ammonium nitrate facility means any entity that produces, sells,
				or otherwise transfers ownership of, or provides application services for,
				ammonium nitrate.
							(3)The term
				ammonium nitrate purchaser means any person who buys and takes
				possession of ammonium nitrate from an ammonium nitrate facility.
							899B.Regulation of
				the sale and transfer of ammonium nitrate
							(a)In
				generalThe Secretary shall
				regulate the sale and transfer of ammonium nitrate by an ammonium nitrate
				facility in accordance with this subtitle to prevent the misappropriation or
				use of ammonium nitrate in an act of terrorism.
							(b)Ammonium nitrate
				mixturesThe Secretary, in
				consultation with the heads of appropriate Federal departments and agencies,
				including the Secretary of Agriculture, shall, through notice and comment and
				by no later than 90 days after the date of the enactment of this subtitle,
				establish a threshold percentage for ammonium nitrate in a substance. If a
				substance contains a percentage of ammonium nitrate that is equal to or greater
				than the percentage established by the Secretary, the substance shall be
				treated as ammonium nitrate for the purposes of this subtitle.
							(c)Registration of
				owners of ammonium nitrate facilities
								(1)RegistrationThe Secretary shall establish a process by
				which—
									(A)any person who is the owner of an ammonium
				nitrate facility is required to register with the Department; and
									(B)upon such registration, such person is
				issued a registration number for purposes of this subtitle.
									(2) Registration
				informationThe Secretary shall require that each applicant for
				registration as the owner of an ammonium nitrate facility must submit to the
				Secretary—
									(A)the name, address,
				and telephone number of each ammonium nitrate facility owned by the
				applicant;
									(B)the name of the person designated by the
				owner of the ammonium nitrate facility as the point of contact of such
				facility, for purposes of this subtitle;
									(C)for each such
				facility, the amount of ammonium nitrate that is sold or transferred during
				each year; and
									(D)such other
				information as the Secretary may determine is appropriate.
									(d)Registration of
				ammonium nitrate purchasers
								(1)RegistrationThe Secretary shall establish a process by
				which—
									(A)any person who seeks to be an ammonium
				nitrate purchaser is required to register with the Department; and
									(B)upon such registration, such person is
				issued a registration number for purposes of this subtitle.
									(2) Registration
				informationThe Secretary
				shall require that each applicant for registration under this subsection as a
				prospective ammonium nitrate purchaser must submit to the Secretary the name,
				address, and telephone number of the applicant and the intended use of ammonium
				nitrate to be purchased by the applicant.
								(e)Records
								(1)Maintenance of
				recordsThe Secretary shall require the owner of an ammonium
				nitrate facility engaged in selling or transferring ammonium nitrate to—
									(A)maintain a record
				of each sale or transfer of ammonium nitrate, during the two-year period
				beginning on the date of such sale or transfer; and
									(B)include in such
				record the information described in paragraph (2).
									(2)Specific
				information requiredFor each
				such sale or transfer, the Secretary shall require the owner of an ammonium
				nitrate facility to—
									(A)record the name, address, telephone number,
				and registration number issued under subsection (c) or (d) of each person that
				takes possession of ammonium nitrate from the owner of an ammonium nitrate
				facility, in a manner prescribed by the Secretary;
									(B)if applicable, record the name, address,
				and telephone number of each individual who takes possession of the ammonium
				nitrate on behalf of the person referred to in subparagraph (A), at the point
				of sale;
									(C)record the date
				and quantity of ammonium nitrate sold or transferred; and
									(D)verify the identity
				of the persons referred to in subparagraphs (A) and (B), as applicable, in
				accordance with a procedure established by the Secretary.
									(3)Protection of
				informationIn maintaining records in accordance with paragraph
				(1), the owner of an ammonium nitrate facility shall take reasonable actions to
				ensure the protection of the information included in such records.
								(f)Exemption for
				explosive purposesThe Secretary may exempt from this subtitle a
				person producing, selling, or purchasing ammonium nitrate exclusively for use
				as an explosive material under a license issued under
				chapter 40 of title 18,
				United States Code.
							(g)ConsultationIn
				carrying out this section, the Secretary shall consult with the Secretary of
				Agriculture, States, and appropriate private sector entities, to ensure that
				the access of agricultural producers to ammonium nitrate is not unduly
				burdened.
							(h)Data
				confidentiality
								(1)In
				generalNotwithstanding
				section
				552 of title 5, United States Code, or the USA PATRIOT ACT
				(Public Law
				107–56; 115 Stat. 272), and except as provided in paragraph
				(2), the Secretary may not disclose to any person any information obtained
				under this subtitle.
								(2)ExceptionThe
				Secretary may disclose any information obtained by the Secretary under this
				subtitle to an officer or employee of the United States, or a person that has
				entered into a contract with the United States, who has a need to know the
				information to perform the duties of the officer, employee, or person, or to a
				State agency pursuant to section 899D, under appropriate arrangements to ensure
				the protection of the information.
								(i)Registration
				procedures and check of terrorist watch list
								(1)Registration
				procedures
									(A)GenerallyThe
				Secretary shall establish procedures to efficiently receive applications for
				registration numbers under this subtitle, conduct the checks required under
				paragraph (2), and promptly issue or deny a registration number.
									(B)Initial
				six-month registration periodThe Secretary shall take steps to
				maximize the number of registration applications that are submitted and
				processed during the six-month period provided for in section 899F(e).
									(2)Check of
				terrorist watch list
									(A)Check
				requiredThe Secretary shall conduct a check of appropriate
				identifying information of any person seeking to register with the Department
				under subsection (c) or (d) against identifying information that appears on the
				terrorist watch list.
									(B)Authority to
				deny registration numberIf the person’s identifying information
				appears on the terrorist watch list and the Secretary determines such person
				may pose a threat to national security, the Secretary may deny issuance of a
				registration number under this subtitle.
									(3)Expedited review
				of applications
									(A)In
				generalFollowing the six-month period provided for in section
				899F(e), the Secretary shall, to the extent practicable, issue or deny
				registration numbers under this subtitle not later than 72 hours after the time
				the Secretary receives a complete registration application, unless the
				Secretary determines, in the interest of national security, that additional
				time is necessary to review an application.
									(B)Notice of
				application statusIn all cases, the Secretary shall notify
				persons of the status of their application not later than 72 hours after the
				time the Secretary receives a complete registration application.
									(4)Expedited
				appeals process
									(A)Requirement
										(i)Appeals
				processThe Secretary shall establish an expedited appeals
				process for persons denied a registration number under this subtitle.
										(ii)Time period for
				resolutionThe Secretary shall, to the extent practicable,
				resolve appeals not later than 72 hours after receiving a complete request for
				appeal unless the Secretary determines, in the interest of national security,
				that additional time is necessary to resolve an appeal.
										(B)ConsultationThe
				Secretary, in developing the appeals process under subparagraph (A), shall
				consult with appropriate stakeholders.
									(C)GuidanceThe
				Secretary shall provide guidance regarding the procedures and information
				required for an appeal under subparagraph (A) to persons denied registration
				numbers under this subtitle.
									(5)Restrictions on
				use and maintenance of information
									(A)In
				generalInformation obtained by the Secretary under this section
				may not be made available to the public.
									(B)Use of certain
				informationAny information constituting grounds for denial of a
				registration number under this section shall be maintained confidentially by
				the Secretary and may be used only for making determinations under this
				section. Notwithstanding any other provision of this subtitle, the Secretary
				may share any such information with Federal, State, local, and tribal law
				enforcement agencies, as appropriate.
									(6)Registration
				information
									(A)Authority to
				require informationThe Secretary may require a person applying
				for a registration number under this subtitle to submit such information as may
				be necessary to carry out the requirements of this section.
									(B)Requirement to
				update informationThe Secretary may require persons issued a
				registration under this subtitle to update registration information submitted
				to the Secretary under this subtitle, as appropriate.
									(7)Re-checks
				against terrorist watch list
									(A)Re-checksThe
				Secretary shall, as appropriate, re-check persons provided a registration
				number pursuant to this subtitle against the terrorist watch list, and may
				revoke such registration number if the Secretary determines such person may
				pose a threat to national security.
									(B)Notice of
				revocationThe Secretary shall, as appropriate, provide prior
				notice to a person whose registration number is revoked under this section and
				such person shall have an opportunity to appeal, as provided in paragraph
				(4).
									899C.Inspection and
				auditing of recordsThe
				Secretary shall establish a process for the periodic inspection and auditing of
				the records maintained by owners of ammonium nitrate facilities for the purpose
				of monitoring compliance with such section or for the purpose of deterring or
				preventing the misappropriation or use of ammonium nitrate in an act of
				terrorism.
						899D.Administrative
				provisions
							(a)Cooperative
				agreementsThe Secretary—
								(1)may enter into a
				cooperative agreement with the Secretary of Agriculture, or the head of any
				State department of agriculture or its designee involved in agricultural
				regulation, in consultation with the State agency responsible for homeland
				security, to carry out the provisions of this subtitle; and
								(2)wherever possible,
				shall seek to cooperate with State agencies or their designees that oversee
				ammonium nitrate facility operations when seeking cooperative agreements to
				implement the registration and enforcement provisions of this subtitle.
								(b)Delegation
								(1)AuthorityThe
				Secretary may delegate to a State the authority to assist the Secretary in the
				administration and enforcement of this subtitle.
								(2)Delegation
				requiredAt the request of a Governor of a State, the Secretary
				shall delegate to the State the authority to carry out functions under sections
				899B and 899C, if the Secretary determines that the State is capable of
				satisfactorily carrying out such functions.
								(3)FundingSubject
				to the availability of appropriations, if the Secretary enters into an
				agreement with a State under this subsection to delegate functions to the
				State, the Secretary shall provide to the State sufficient funds to carry out
				the delegated functions.
								(c)Provision of
				guidance and notification materials to ammonium nitrate facilities
								(1)GuidanceThe
				Secretary shall make available to each owner of an ammonium nitrate facility
				registered under section 899B(c)(1) guidance on—
									(A)the identification
				of suspicious ammonium nitrate purchases or transfers or attempted purchases or
				transfers;
									(B)the appropriate course of action to be
				taken by the ammonium nitrate facility owner with respect to such a purchase or
				transfer or attempted purchase or transfer, including—
										(i)exercising the right of the owner of the
				ammonium nitrate facility to decline sale of ammonium nitrate; and
										(ii)notifying
				appropriate law enforcement entities; and
										(C)any such
				additional subjects as the Secretary determines are appropriate to prevent the
				misappropriation or use of ammonium nitrate in an act of terrorism.
									(2)Use of materials
				and programsIn providing guidance under this subsection, the
				Secretary shall, to the extent practicable, leverage any relevant materials and
				programs.
								(3)Notification
				materials
									(A)In
				generalThe Secretary shall make available materials suitable for
				posting at ammonium nitrate facilities where ammonium nitrate is sold.
									(B)Design of
				materialsSuch materials shall be designed to notify prospective
				ammonium nitrate purchasers of—
										(i)the record-keeping
				requirements under section 899B; and
										(ii)the
				penalties for violating such requirements.
										899E.Theft
				reporting requirementAny
				person who is required to comply with section 899B(e) who has knowledge of the
				theft or unexplained loss of ammonium nitrate shall report such theft or loss
				to the appropriate Federal law enforcement authorities within one calendar day
				of the date on which the person becomes aware of such theft or loss. Upon
				receipt of such report, the relevant Federal authorities shall inform State,
				local, and tribal law enforcement entities as appropriate.
						899F.Prohibitions
				and penalty
							(a)Prohibitions
								(1)Taking
				possessionNo person shall take possession of ammonium nitrate
				from an ammonium nitrate facility unless such person is registered under
				subsection (c) or (d) of section 899B, or is an agent of a person registered
				under subsection (c) or (d) of that section.
								(2)Transferring
				possessionAn owner of an ammonium nitrate facility shall not
				transfer possession of ammonium nitrate from the ammonium nitrate facility to
				any person who is not registered under subsection (c) or (d) of section 899B,
				unless such person is an agent of a person registered under subsection (c) or
				(d) of that section.
								(3)Other
				prohibitionsNo person shall—
									(A)buy and take
				possession of ammonium nitrate without a registration number required under
				subsection (c) or (d) of section 899B;
									(B)own or operate an
				ammonium nitrate facility without a registration number required under section
				899B(c); or
									(C)fail to comply
				with any requirement or violate any other prohibition under this
				subtitle.
									(b)ProhibitionsNo
				person shall—
								(1)buy and take
				possession of ammonium nitrate without a registration number required under
				subsection (c) or (d) of section 899B;
								(2)own or operate an
				ammonium nitrate facility without a registration number required under section
				899B(c); or
								(3)fail to comply
				with any requirement or violate any other prohibition under this
				subtitle.
								(c)Civil
				penaltyA person that violates this subtitle may be assessed a
				civil penalty by the Secretary of not more than $50,000 per violation.
							(d)Penalty
				considerationsIn determining the amount of a civil penalty under
				this section, the Secretary shall consider—
								(1)the nature and
				circumstances of the violation;
								(2)with respect to
				the person who commits the violation, any history of prior violations, the
				ability to pay the penalty, and any effect the penalty is likely to have on the
				ability of such person to do business; and
								(3)any other matter
				that the Secretary determines that justice requires.
								(e)Notice and
				opportunity for a hearingNo civil penalty may be assessed under
				this subtitle unless the person liable for the penalty has been given notice
				and an opportunity for a hearing on the violation for which the penalty is to
				be assessed in the county, parish, or incorporated city of residence of that
				person.
							(f)Delay in
				application of prohibitionParagraphs (1) and (2) of subsection (a)
				shall apply beginning 6 months after the issuance by the Secretary of a final
				rule implementing this subtitle.
							899G.Protection from
				civil liability
							(a)In
				generalNotwithstanding any
				other provision of law, an owner of an ammonium nitrate facility who in good
				faith refuses to sell or transfer ammonium nitrate to any person, or who in
				good faith discloses to the Department or to appropriate law enforcement
				authorities an actual or attempted purchase or transfer, based upon a
				reasonable belief that the person seeking purchase or transfer of ammonium
				nitrate may use the ammonium nitrate to create an explosive device to be
				employed in an act of terrorism (as defined in
				section
				3077 of title 18, United States Code), or to use ammonium
				nitrate for any other unlawful purpose, shall be immune from civil liability
				arising from that refusal to sell ammonium nitrate or from making that
				disclosure.
							(b)LimitationSubsection (a) shall not be construed to
				apply with respect to any refusal to sell or disclosure—
								(1)that
				violates—
									(A)title VII of the
				Civil Rights Act of 1964 (42 U.S.C. 2000e et seq); or
									(B)the Americans with
				Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);
				or
									(2)made on the basis that the person seeking
				purchase or transfer of ammonium nitrate is a veteran or member of the armed
				forces of the United States.
								899H.Preemption of
				other laws
							(a)Other Federal
				regulationsExcept as
				provided in section 899G, nothing in this subtitle affects any regulation
				issued by any agency other than an agency of the Department.
							(b)State
				lawSubject to section 899G,
				this subtitle preempts the laws of any State to the extent that such laws are
				inconsistent with this subtitle, except that this subtitle shall not preempt
				any State law that provides additional protection against the acquisition of
				ammonium nitrate by terrorists or the use of ammonium nitrate in explosives in
				acts of terrorism or for other illicit purposes, as determined by the
				Secretary.
							899I.Deadlines for
				regulationsThe
				Secretary—
							(1)shall issue a
				proposed rule implementing this subtitle within six months after the date of
				the enactment of this subtitle; and
							(2)issue a final rule
				implementing this subtitle within one year after such date of enactment.
							899J.Authorization
				of appropriationsThere are
				authorized to be appropriated to the Secretary such sums as may be necessary to
				carry out this subtitle for fiscal years 2007 through
				2011.
						.
			(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by adding at the end of the
			 items relating to title VIII the following new items:
				
					
						Subtitle J—Secure Handling of Ammonium Nitrate
						Sec. 899A. Definitions.
						Sec. 899B. Regulation of the sale and transfer of ammonium
				nitrate.
						Sec. 899C. Inspection and auditing of records.
						Sec. 899D. Administrative provisions.
						Sec. 899E. Theft reporting requirement.
						Sec. 899F. Prohibitions and penalty.
						Sec. 899G. Protection from civil liability.
						Sec. 899H. Preemption of other laws.
						Sec. 899I. Deadlines for regulations.
						Sec. 899J. Authorization of
				appropriations.
					
					.
			
	
		
			Passed the House of
			 Representatives October 23, 2007.
			Lorraine C. Miller,
			Clerk
		
	
	
	
